Title: To Benjamin Franklin from Jonathan Williams, Sr., 16 December 1784
From: Williams, Jonathan Sr.
To: Franklin, Benjamin


				
					Hond Sr—
					Boston Decer. 16th. 1784
				
				Mr. Jonas Hartwell of Lincoln in this State merchant Capt. & owner of the Brig Remittance being at St. Sabastin a port in Spain for Some reason was taken & put into Goal & from thence transported into the internal part of the Country & it Seemes his friends Cant find him they hear that he is in the Inquisition as the Officers of that Department have taken away his money about 20. or 30 thousands dollars the proceds of his Cargoe of Tabaco— His friends are Very Anxious & desire me to Write you On this Subject as he is an American & a Son of our Hartford its feard that in Some dispute he has Said Somthing that the religious Order has taken hold off— If it Should happen to lay in your power to relive this man it would Very much Oblige him as Well as his Famley & friends they are takeing every measure in their power & are allmost distracted fearing Consequences— I endevored to Excuse my Writing or trobleing you with it but they Would not be Satisfyed as they think & know that you Can do more then others—
				We are all through the goodness of God Well— Belive me Ever Your Dutifull Nephew & most Hble Servant—
				
					
						Jona. Williams
					
				
			 
				Addressed: His Excellency Benjamin Franklin Esqr / Passy / Near / Paris—
			